 



Exhibit 10.51
August 1, 2006
VIA EMAIL
Eric Liebler
3260 Whipple Road
Union City, California 94587
Re: Offer of Employment
Dear Mr. Liebler:
Questcor Pharmaceuticals, Inc. (the “Company”) is pleased to offer you the
position of Vice President, Corporate Planning and Communications, on the terms
described below. Should you accept our offer of employment, your start date will
be on August 1, 2006.
You will report to James Fares, Chief Executive Officer. Your office will be
located at our facility in Union City, California. It is also understood that
you will at times work from an office located at the above mailing address as
well. Of course, the Company may change your reporting responsibilities,
position, duties, and work location from time to time, as it deems necessary.
Your base compensation will be $190,000 per annum ($7,916.67 semi-monthly) less
all amounts the Company is required to hold under applicable laws. You will be a
participant in the annual employee incentive program for 2006. Your incentive
bonus of up to 33% of earned base compensation will be based on the attainment
of specific milestones during each calendar year. The milestones will be
communicated to you in writing by Mr. Fares following the start of your
employment and will be updated annually as part of the performance review
process. The Company will provide you with indemnification equivalent to that
provided to other senior management and pursuant to the Company’s Directors and
Officers insurance policies as in place from time to time. In addition, as soon
as administratively practicable following the start of your employment, the
Company will provide you with a change of control agreement commensurate with
your position.
You will be eligible to participate in the Company’s various benefit plans
including medical, dental and vision insurance, as well as life, accidental
death and disability insurance. You will accrue a pro-rated 12 days of paid
vacation per calendar year, in addition to paid regular holidays. You will also
be eligible to participate in the Company’s 401(k) Plan, Section 529 College
Savings Program and Employee Stock Purchase Plan. The eligibility requirements
for these plans are explained in the Company’s Employee Handbook, and in the
case of the Company’s 401(k) Plan, in the 401(k) Plan’s summary plan
description. A copy of the Employee Handbook and the 401(k) Plan’s summary plan
description will be provided to you. Please read them carefully. Of course, to
the extent

 



--------------------------------------------------------------------------------



 



the provisions of the various plans are inconsistent with the provisions of the
Employee Handbook or summary plan description, the plan provisions will control.
As you no doubt appreciate, as a Company employee, you will be expected to abide
by Company rules and regulations, acknowledge in writing that you have read the
Company’s Employee Handbook, sign and comply with a Proprietary Information and
Inventions Agreement which prohibits unauthorized use or disclosure of Company
proprietary information and sign the Policy Against Insider Trading.
The Company’s management has in effect an employee stock option plan to
recognize the talent and skills our employees bring to the Company. Management
will recommend to the Board of Directors that, at the time you join the Company,
the Company grant to you an option under the stock option plan to purchase
320,000 shares of the Common Stock of the Company at an exercise price equal to
100% of the closing price of the Company’s Common Stock on the date prior to
hire. One-fourth (1/4th) of these options will vest after twelve (12) months of
employment and thereafter the remaining shares will vest at the rate of 1/48th
of the original total grant on each monthly anniversary of your continued
employment with the Company. The option will be subject to the terms and
conditions of the Company’s 2006 Equity Incentive Award Plan and your stock
option agreement.
The Company will review your performance in accordance with the Employee
Handbook, to assess your accomplishment of milestones and goals, which the
Company reasonably sets for you. The Company will consider whether and when you
should receive increases in your compensation and benefits as described therein
based on such accomplishments.
You may terminate your employment with the Company at any time and for any
reason whatsoever simply by notifying the Company. Likewise, the Company may
terminate your employment at any time and for any reason whatsoever, with or
without cause or advance notice. This at-will employment relationship cannot be
changed except in writing signed by the Chief Executive Officer.
Any and all disputes connected with, relating to or arising from your employment
with the Company will be settled by final and binding arbitration in accordance
with the rules of the American Arbitration Association as presently in force.
The only claims not covered by this Agreement are claims for benefits under the
unemployment insurance or workers’ compensation laws. Any such arbitration will
take place in Alameda County, California. The parties hereby incorporate into
this agreement all of the arbitration provisions of Section 1283.05 of the
California Code of Civil Procedure. The Company understands and agrees that it
will bear the costs of the arbitration filing and hearing fees and the cost of
the arbitrator. Each side will bear its own attorneys’ fees, and the arbitrator
will not have authority to award attorneys’ fees unless a statutory section at
issue in the dispute authorizes the award of attorneys’ fees to the prevailing
party, in which case the arbitrator has authority to make such award as
permitted by the statute in question. The arbitration shall be instead of any
civil litigation; this means that you are waiving any right to a jury trial, and
that the arbitrator’s decision shall be final and binding to the fullest extent
permitted by law and enforceable by any court having jurisdiction thereof.
Judgment upon any award rendered by the arbitrators may be entered in any court
having jurisdiction.

 



--------------------------------------------------------------------------------



 



The employment terms in this letter supersede any other agreements or promises
made to you by anyone, whether oral or written, express or implied. In the event
you accept this employment offer, the terms set forth in this letter will
comprise our final, complete and exclusive agreement with respect to the subject
matter of this letter. Thus, by accepting this employment offer and signing this
offer letter, you agree to be bound by its terms and conditions. As required by
law, the Company’s offer is subject to satisfactory proof of your right to work
in the United States no later than three days after your employment begins.
Please sign and date this letter, and return it to me as soon as possible. This
offer terminates if it is not signed and delivered to me by the close of
business on August 2, 2006. A facsimile copy will suffice for this purpose, so
long as an original signature is delivered when you commence employment. My
confidential facsimile number is (510) 400-0710.
We look forward to your favorable reply and to a productive and enjoyable work
relationship.
Sincerely,

     
/s/ James L. Fares
   
 
   
 
   
James L. Fares
   
President and Chief Executive Officer
   

I hereby acknowledge that I have read the foregoing letter and agree to be bound
by all of its terms and conditions:

     
     /s/ Eric Liebler
   
 
           Eric Liebler
   
 
   
     August 2, 2006
   
 
           Date
   

 